In an action, inter alia, to recover damages for conversion, the defendants appeal from a judgment of the Supreme Court, Putnam County (Burchell, J.H.O.), entered March 30, 1992, which, after a nonjury trial, is in favor of plaintiff and against them in the principal amount of $7,000.
Ordered that the judgment is affirmed, with costs.
The plaintiff, a wholesale food distributor, sold food on credit and loaned money to Ryan’s Supermarket. The plaintiff retained and perfected a security interest in, among other things, the supermarket’s inventory. On or about November 29, 1984, the supermarket’s owner abandoned the premises and defaulted on its obligations. Commencing December 1, 1984, the defendant Quaker Hill Development Corp. rented the premises. The plaintiff demanded the return of its inventory. The defendants refused to permit the plaintiff to remove the collateral unless the plaintiff itemized the goods and signed a release protecting the defendants against third-party claims. The plaintiff refused to do so. The defendants moved the inventory to the basement of the supermarket, where it spoiled.
The record supports the Judicial Hearing Officer’s finding that the plaintiff has shown a conversion of the merchandise *571duly demanded and wrongfully refused (see, Salt Springs Natl. Bank v Wheeler, 48 NY 492; Leban Store Fixture Co. v August Props., 117 AD2d 782). There is evidence of monetary loss to the plaintiff resulting from the conversion and we find that the $7,000 award of compensatory damages was reasonable under the circumstances. Mangano, P. J., Bracken, Pizzuto and Hart, JJ., concur.